Citation Nr: 1207478	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  00-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for chondromalacia of the right patella.  

2.  Entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee.  

3.  Entitlement to an increased (compensable) rating for status post arthrotomies of the right knee for the period prior to March 21, 2007.  

4.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, with degenerative joint disease.  

5.  Entitlement to an initial higher (compensable) rating for subluxation of the left knee for the period from October 22, 1999, to May 31, 2009.  

6.  Entitlement to an increase in a 10 percent rating for postoperative residuals of a right inguinal hernia.  

7.  Entitlement to an increase in a 10 percent rating for ilioinguinal nerve entrapment.  

(The issues of entitlement to an extension beyond May 31, 2005, for a total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a right inguinal hernia, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU rating), will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999, July 2005, May 2006, and August 2009 RO rating decisions.  The December 1999 RO decision, in pertinent part, denied an increase in a 20 percent rating for chondromalacia of the right patella.  In May 2001, the Veteran testified at a Board hearing.  

A July 2001 Board decision, in pertinent part, denied the Veteran's claim for entitlement to an increase in a 20 percent rating for chondromalacia of the right patella.  The Board also, in pertinent part, granted a separate 10 percent rating for degenerative joint disease of the right knee.  

An August 2001 RO decision implemented the July 2001 Board decision and granted separate service connection and a 10 percent rating for degenerative joint disease of the right knee, effective October 22, 1999.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran then appealed the Board's July 2001 decision (noted above) to the United States Court of Appeals for Veterans Claims (Court).  In September 2002, the parties (the Veteran and the VA Secretary) filed a joint motion requesting that the Board's decision, as to the issues of entitlement to an increase in a 20 percent rating for chondromalacia of the right patella and entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee, be vacated and remanded.  A September 2002 Court order granted the motion.  In November 2003, the Board remanded the issues of entitlement to an increase in a 20 percent rating for chondromalacia of the right patella and entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee, for further development.  

The July 2005 RO decision granted service connection and a 10 percent rating for chondromalacia of the left knee, with degenerative joint disease, effective May 22, 2001.  

In March 2006, the Board again remanded the issues of entitlement to an increase in a 20 percent rating for chondromalacia of the right patella and entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee, for further development.  

The May 2006 RO decision, in pertinent part, denied an increase in a 10 percent rating for postoperative residuals of a right inguinal hernia and denied an increase in a compensable rating for ilioinguinal nerve entrapment.  

An August 2006 RO decision increased the rating for the Veteran's service-connected ilioinguinal nerve entrapment to 10 percent, effective April 15, 2005.  The RO also granted an earlier effective date of October 22, 1999, for the Veteran's service-connected chondromalacia of the left knee, with degenerative joint disease.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB v. Brown, supra.  

The August 2009 RO decision granted a separate 10 percent rating for recurrent subluxation of the left knee, effective June 1, 2009.  By this decision, the RO also granted an additional separate 10 percent rating for status post arthrotomies of the right knee (based on limitation of extension), effective June 1, 2009.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase also remain before the Board.  See AB v. Brown, supra.  

A November 2009 RO decision granted an earlier effective date of March 21, 2007, for separate service connection for status post arthrotomies of the right knee.  By this decision, the RO also denied an effective date earlier than June 1, 2009, for the award of a separate 10 percent rating for recurrent subluxation of the left knee.  

The Board observes that in a September 2010 statement of the case, the RO essentially listed issues of entitlement to an effective date earlier than March 21, 2007, for (separate) service connection for status post arthrotomies of the right knee (based on limitation of extension), and entitlement to an effective date earlier than June 1, 2009, for (separate) service connection for recurrent subluxation of the left knee.  A May 2011 supplemental statement of the case also listed those respective issues.  The Board notes, however, that it is clear from the Veteran's January 2010 notice of disagreement and November 2011 substantive appeal that he is actually claiming that the separate 10 percent rating for his service-connected status post arthrotomies of the right knee (based on limitation of extension) should be effectuated prior to March 21, 2007, and that the separate initial 10 percent rating for his service-connected recurrent subluxation of the left knee should have been effectuated from October 22, 1999, to May 31, 2009.  The Veteran is not disputing the respective separate 10 percent ratings, but is solely disputing the dates that they were effectuated.  

The Board observes that the issues of increased ratings for the Veteran's service-connected right knee disability and for his service-connected knee disability, respectively, were already on appeal when the respective separate 10 percent ratings for status post arthrotomies of the right knee (based on limitation of extension) and for recurrent subluxation of the left knee were granted.  Therefore, the effective dates assigned for the grants of separate 10 percent ratings, respectively, for service connection for status post arthrotomies of the right knee (based on limitation of extension) and for subluxation of the left knee, are also already on appeal as they are part of the pending appeals for increased ratings for the Veteran's service-connected right and left knee disabilities.  Consequently, the RO mischaracterized the issues as involving earlier effective dates for grants of service connection.  Accordingly, the Board will address the issues as entitlement to an increased (compensable) rating for status post arthrotomies of the right knee for the period prior to March 21, 2007, and entitlement to an initial higher (compensable) rating for subluxation of the left knee for the period from October 22, 1999, to May 31, 2009.  

Additionally, the Board observes that the issue of entitlement to an extension beyond May 31, 2005, for a total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for an inguinal hernia, as well as the issue of entitlement to a TDIU rating, will be addressed in separate decision.  The Board notes that in recent correspondence received at the Board in November 2011, the Veteran's attorney has indicated that he is solely representing the Veteran regarding the issues listed on the title page of this decision.  The Veteran is not currently represented as to the issues of entitlement to an extension beyond May 31, 2005, for total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for an inguinal hernia, and for entitlement to a TDIU rating,

The issues of entitlement to an increase in a 20 percent rating for chondromalacia of the right patella; entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee; entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, with degenerative joint disease; entitlement to an increase in a 10 percent rating for postoperative residuals of a right inguinal hernia; and entitlement to an increase in a 10 percent rating for ilioinguinal nerve entrapment, are all addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  For the period prior to March 21, 2007, the Veteran's status post arthrotomies of the right knee were manifested by arthritis with some limitation of extension.  

2.  For the period from October 22, 1999, to May 31, 2009, the Veteran's subluxation of the left knee was manifested by slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for status arthrotomies of the right knee for the period prior to March 21, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2010).  

2.  The criteria for an initial 10 percent rating for subluxation of the left knee for the period from October 22, 1999, to May 31, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2004  and March 2005 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a left knee disability, and in May 2006, November 2006, and October 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increased ratings for a right knee disability and/or an increased rating for a left knee disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The May 2006, November 2006, and October 2009 letters (all noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in May 2011.  

Additionally, the Board notes that this appeal, as to the issue of an initial rating higher than 10 percent for subluxation of the left knee for the period from October 22, 1999, to June 1, 2009, arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a left knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds it pertinent that in a May 2008 letter, the Veteran was specifically provided with the criteria for higher ratings for right and left knee disabilities.  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; and hearing testimony.  

Further, the Board notes the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims regarding right knee and left knee pathology.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims for entitlement to an increased (compensable) rating for status post arthrotomies of the right knee for the period prior to March 21, 2007, and for entitlement to an initial higher (compensable) rating for status post arthrotomies of the right knee for the period from October 22, 1999, to May 31, 2009.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased ratings for his right knee and left knee disabilities.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms during the period of the appeal.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions and hearing testimony; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

VA treatment record dated from May 1998 to October 1999 show treatment for disorders including right and left knee problems.  

A November 1999 VA orthopedic examination report notes that the Veteran reported that he was having bilateral knee pain and that he wore a Velcro brace on both knees for support.  He stated that his knees would hurt with extended walking and that his right knee would also swell with extended walking.  The Veteran reported that he had a great deal of pain in both knees, with the right knee greater than the left.  He stated that he did not use a cane or other aids for walking and that he was unable to perform deep knee bending or any activity that required repetitive use of the knees.  It was noted that the Veteran denied that he had problems with his knees giving way, but that he did report that he felt is right knee was unstable.  

The examiner reported that there was swelling of the right knee with tenderness, both medially, laterally, and posteriorly.  The examiner stated that there was crepitance with range of motion and that the anterior Drawer signs were negative for both knees.  The examiner indicated that the Veteran's lateral stability and medial stability were within normal limits for both knees.  As to range of motion of the right knee, the examiner reported that the Veteran extended to within 5 degrees of full extension and that he could flex to 100 degrees.  It was noted that there was some pain associated with full flexion.  As to the left knee, the examiner indicated that the Veteran could extend to 5 degrees and flex to within 110 degrees.  The examiner stated that there was no swelling or crepitance of the left knee.  The examiner noted that there was no evidence of any decreases in motor strength or muscle wasting, bilaterally.  The impression was degenerative joint disease of the right knee with chondromalacia of the patella.  

Private and VA treatment records dated from February 2000 to January 2004 show treatment for right and left knee problems.  

For example, a February 2000 private treatment report from J. L. Ferrer, M.D., notes that the Veteran reported that he had persistent pain in both knees that was getting worse.  The Veteran stated that the pain in his right knee was virtually incapacitating him.  Dr. Ferrer reported that there was marked crepitus of the Veteran's right knee with severe point tenderness circumferentially around the knee and that patellofemoral joint.  It was noted that there was minimal effusion.  Dr. Ferrer indicated that range of motion of the Veteran's right knee was from 10 to 140 degrees.  Dr. Ferrer stated that there was severe medial and joint line tenderness, as well as a very positive patellar grinding test.  Dr. Ferrer related that there was no laxity of the Veteran's right knee.  Dr. Ferrer indicated that an examination of the Veteran's left knee showed minimal crepitus with minimal point tenderness circumferentially around the knee, medially and laterally, as well as in the patellofemoral joint, with a minimally positive patellar grinding test.  Dr. Ferrer stated that there was no laxity, effusion, swelling, or deformity of the Veteran's left knee.  The impression was severe arthritis of the right knee, status post Marquet procedure, and minimal arthritis of the left knee.  

A February 2000 VA treatment entry notes that the Veteran complained of pain and swelling in both knees, as well as giving way.  He reported that he wore braces on both of his knees.  The examiner reported that the Veteran's right knee was positive for effusion and that there was severe patellofemoral crepitation.  The examiner stated that there was medial and lateral joint line tenderness and no marked laxity.  The examiner indicated that range of motion of the Veteran's right knee was from 5 to 125 degrees.  As to the Veteran's left knee, the examiner reported that there was no effusion and that there was a tender tibial tubercle.  It was noted that range of motion of the Veteran's left knee was from 0 to 125 degrees and that there was no laxity.  

A March 2002 treatment report from the Jackson Bone and Joint Clinic, LLP, indicates that the Veteran had a long history of problems with his right knee.  The Veteran reported that his left knee had started bothering him as well, but not as much as his right knee.  He stated that he had a history of dislocating his kneecap on both sides, once or twice.  The examiner reported that the Veteran had limited motion from -2 to 130 degrees in the right knee and range of motion from 0 to 160 degrees in the left knee.  The examiner indicated that there was crepitance in both knees, more so in the right knee.  It was noted that the Veteran had tenderness in the medial and lateral joint lines of both knees, but more so in the right knee.  The impression was advanced degenerative arthritis of the right knee; status post patellar realignment; bilateral patella alta; and mild degenerative joint disease of the left knee.  

A March 2004 VA orthopedic examination report notes that the Veteran reported that he had pain in his right knee most of the time.  He stated that he wore elastic sleeves on both knees day and night and that if he walked without the sleeves, he would use a cane in his right hand to keep himself from falling if his (right) knee gave way.  The examiner reported, as to the Veteran's right knee, that he stood with a 10 degree valgus deformity and that there was no effusion. The examiner indicated that the Veteran lacked 5 degrees of extension of the right knee, actively and passively, and that he had no pain with extension.  The examiner stated that the Veteran had 130 degrees of flexion of the right knee, actively and passively, with pain at the extremes of motion.  It was noted that the Veteran was tender over the lateral joint line and along the medial edge of the right patella.  The examiner indicated that the Veteran had palpable osteophytes along the lateral joint line and that he had moderately severe retropatellar crepitations.  The examiner stated that he was unable to sublux the Veteran's right patella, laterally, with the knee flexed at 30 degrees.  The examiner also reported that the collateral cruciate ligaments were stable to varus and valgus stress in extension and 5 and 10 degrees flexion.  The examiner indicated that repetitive motion did not change the Veteran's range of motion symptoms.  The impression was osteoarthritis of the right knee.  The examiner commented that he was unable to estimate the range of motion, or the amount of pain or functional capacity, during a flare-up without resorting to mere speculation.  

Private and VA treatment records dated from March 2004 to March 2005 refer to continued treatment for multiple disorders.  

For example, a March 2004 treatment report from the Mississippi Sports Medicine and Orthopaedic Center, PLLC, notes that the Veteran had complaints that included bilateral knee pain.  The examiner reported that the Veteran's right knee had a good bit of valgus, as well as pain and crepitus anterolaterally.  The examiner stated that there was no right knee ligamentous instability and no calf swelling or tenderness.  The examiner indicated that examination of the Veteran's left knee revealed a trace of effusion and some medial and lateral joint line tenderness.  It was noted that the Veteran had no significant crepitus except in the patellofemoral compartment.  The examiner indicated that the Veteran had no calf swelling or tenderness.  The impression included degenerative arthritis in the right knee and advanced degenerative changes in the left knee.  

A May 2005 VA orthopedic examination report notes that the Veteran complained of daily pain in the left knee, which would vary in severity.  The Veteran stated that his left knee would give way occasionally.  He indicated that he wore a brace on both knees night and day.  He reported that his left knee would swell with weight bearing for extensive periods.  The Veteran stated that he used cane some of the time.  He claimed that he was unable to work, but admitted that he could perform sedentary work.  The examiner reported that the Veteran had full active and passive extension of the (left) knee, as well as flexion to 140 degrees, actively and passively, without complaints of pain.  It was noted that repetitive motion did not change the Veteran's range of motion or symptoms.  The examiner indicated that the Veteran had no swelling or effusion of the (left) knee. The examiner stated that the Veteran had severe retropatellar crepitation which was painful when the patella was pressed into the femoral condyles.  The examiner reported that the Veteran had no (left) patellar instability and that his collateral ligaments were stable to varus and valgus stress in extension and 30 degrees of flexion.  It was noted that the anterior Drawer test, posterior Drawer test, and the Lachman's test, were all negative, and that the Veteran was tender along the anterior portion of the medial joint line.  

The impression was chondromalacia of the left patella and Osgood-Schlatter disease of the left patella.  The examiner indicated that he believed the Veteran could perform sedentary work without causing further problems to his left knee.  The examiner reported that he could detect no objective evidence of weakness, incoordination, fatigue, or loss of motion.  The examiner remarked that he was unable to estimate the range of motion, or the amount of pain and functional capacity, during a flare-up without resorting to pure speculation. 

Private and VA treatment records dated from June 2005 to February 2007 show that the Veteran was treated for numerous disorders, including right and left knee problems.  

A March 21, 2007, VA orthopedic examination report indicates that the Veteran complained that his right knee would give way, that his patella would dislocate, and that he had pain and swelling.  The Veteran also reported that he had some weakness in the right knee.  He stated that he wore braces all the time on both knees and that he had another brace that he wore at night.  As to his left knee, the Veteran indicated that he had some constant pain with swelling, as well as problems going up and down stairs.  The Veteran denied that he had flare-ups and maintained that he used a cane at times.  He reported that he did not have any dislocation or subluxation of the left patella.  

The examiner stated that there was no instability to the medial, lateral, anterior, and posterior ligamentous testing in either knee.  The examiner reported that there was minimal to a moderate amount of effusion in the left knee, as well as moderate subpatellar crepitus in both knees.  The examiner indicated that the Veteran's right knee patella was "high riding" and that there was tenderness to palpation of the medial facet of both knees.  The examiner related that the entire quadriceps mechanism of the right knee was a little lax, and that such was less so in the left knee.  It was noted that the Veteran had vastus medialis oblique muscle atrophy on the right quadriceps, but not on the left quadriceps.  The examiner reported that the Veteran had a 10 degree flexion contracture on the right and that he lacked 10 degrees of full extension.  The examiner indicated that the range of motion of the Veteran's right knee was from 10 to 110 degrees flexion with pain at the end point.  The examiner reported that range of motion of the Veteran's left knee was 0 degrees extension, with flexion from 0 to 130 degrees with pain at the end point.  The examiner stated that there was objective evidence of pain noted by tears in the Veteran's eyes at the end of the examination.  It was noted that repetitive motion did not change range of motion, bilaterally.  

The impression was chondromalacia and severe degenerative joint disease of the right knee, and chondromalacia patellofemoral and degenerative arthritis of the left knee.  The examiner indicated that the Veteran had rather marked physical impairment in regard to his right knee and mild impairment in regard to his left knee.  The examiner stated that the Veteran was also having patellar dislocations, but not patellar subluxation on the right.  The examiner reported that there was no patellar subluxation of either knee and that there was no lateral instability of either knee.  The examiner stated that the DeLuca provisions could not be clearly delineated.  It was noted that during a flare-up, the Veteran could have further limitation in range of motion and the amount of his pain and functional capacity, but that he was unable to estimate such additional losses without resorting to mere speculation or guessing.  

Private and VA treatment records dated from March 2007 to May 2009 show treatment for multiple disorders including right and left knee disabilities.  

For example, an October 2008 VA treatment entry notes that the Veteran was seen for bilateral knee pain, with the right knee pain greater and more chronic than the left knee pain.  The Veteran reported that his left knee symptoms consisted of pain, swelling, popping, locking, and giving way.  It was noted that the Veteran used a brace on both knees and that he also used a cane.  The examiner reported that the Veteran's right demonstrated advanced valgus arthrosis and that his left knee demonstrated an effusion with medial joint line tenderness.  The examiner did not provide diagnoses at that time.  

A November 2008 entry indicates that the Veteran was seen for follow-up for his bilateral knee arthrosis.  The examiner reported that the Veteran's right knee showed some lateral laxity.  The examiner stated that the Veteran's left knee had a negative Lachman's test.  The examiner indicated that the Veteran did have mechanical symptoms of the left knee, such as aching and swelling, which were related more to pan-articular disease.  The diagnosis was bilateral post-traumatic arthrosis of the knees.  

A February 2009 VA treatment report indicates that the Veteran was seen for bilateral knee pain.  The examiner noted that the Veteran had significant right knee arthritis, as well as mild left knee arthritis, and that a magnetic resonance imaging (MRI) study of his left knee was suggestive of a posterior horn and lateral meniscus tear.  The examiner reported that the Veteran was diffusely tender in the medial, lateral, and anterior aspects of his right knee.  The examiner stated that the Veteran had full extension and full flexion of his right knee with crepitus with range of motion and painful range of motion.  It was reported that the Veteran had no right knee effusion and no signs or symptoms of infection.  As to the Veteran's left knee, the examiner related that he as tender to palpation along the lateral joint line and the anterior aspect of his left knee.  It was noted that there was no left knee joint effusion and no signs or symptoms of infection.  The examiner reported that the Veteran had full range of motion of the left knee with no laxity of varus/valgus stress and negative anterior and posterior Drawer signs.  The assessment was bilateral knee arthritis, with a possible left lateral meniscus tear.  

A June 1, 2009, VA orthopedic examination report notes that the Veteran reported that both of his knees remained symptomatic and that his right knee was much worse than his left knee.  The Veteran stated that the pain was constant, but that it varied in severity.  He indicated that he had swelling of the knees, which was present at least five out of seven days.  The Veteran reported that his right kneecap would dislocate and that his left kneecap would pop in and out.  It was noted that the Veteran was unable to state the exact frequency of flare-ups, but that he did report that they were typically precipitated by increased levels of activity and that the duration could be up to a couple of days with relief by rest and medications.  The examiner reported that the Veteran was a retired mail carrier and that a review of a prior VA orthopedic examination report indicated that he was medically retired secondary to depression, hypertension, and knee problems.  The Veteran reported that he used a cane and bilateral knee braces and that he used braces for both weight bearing and for sleeping.  

The examiner reported that the Veteran was ambulatory with a cane and that he had a slight limp on the right.  The examiner reported that the Veteran was wearing bilateral knee braces, which were removed for the examination.  As to examination of the Veteran's left knee, the examiner reported that he had tenderness to the patellofemoral joint with a positive patellar grind test.  The examiner indicated that no ligamentous laxity was noted.  The examiner stated, however, that there was laxity of the quadriceps mechanism with pain and a positive apprehension sign with lateral patella subluxation.  The impression included chondromalacia, degenerative joint disease, and posterior horn lateral meniscus tear of the left knee with recurrent lateral patella subluxation.  

In a November 2011 statement, the Veteran reported that he had suffered from instability of the left knee from 1999 to the present.  He stated that his left knee would give way while walking, going up and down steps, or with movement in the shower.  The Veteran indicated that his left knee would also give way from trying to stand up after sitting on his sofa and with getting in and out of his car.  The Veteran indicated that prior to 1999, his left knee would give out twice a day or so, and that since that time, it had become progressively worse.  

I.  Status Post Arthrotomies of the Right knee

The Board notes that precedent opinions from the VA General Counsel permit separate disability ratings for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  The RO has rated the Veteran's status post arthrotomies of the right knee (based on limitation of extension) as 10 percent disabling for the period since March 21, 2007, under Diagnostic Code 5261.  The Board observes that limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran contends that he is entitled to a 10 percent rating for status post arthrotomies of the right knee (based on limitation of extension) for the period prior to March 21, 2007.  

The medical evidence shows that the Veteran's left knee has arthritis established by X-ray findings throughout the pendency of the appeal, or for both the period prior to and subsequent to March 21, 2007.  For the period prior to March 21, 2007, the range of motion reported pursuant to private and VA treatment records, as well as VA examination reports, shows limitation of extension ranging from 0 degrees to 10 degrees.  For example, a November 1999 VA orthopedic examination report indicates that the Veteran was able to extend his right knee to within 5 degrees of full extension.  A February 2000 private treatment report from Dr. Ferrer notes that the range of motion of the Veteran's right knee was from 10 to 140 degrees.  A February 2000 VA treatment entry indicates that the range of motion of the Veteran's right knee was from 5 to 125 degrees.  A March 2002 treatment report from Jackson Bone and Joint Clinic, LLP, reports that the Veteran had limited motion from -2 to 130 degrees in his right knee.  

Additionally, the Board observes that a March 2004 VA orthopedic examination report notes that the Veteran lacked 5 degrees of extension of the right knee, actively and passively, and that he had no pain with extension.  The examiner reported that repetitive motion did not change the Veteran's range of motion symptoms.  The examiner also commented that he was unable to estimate the range of motion, or the amount of pain of functional capacity, during a flare-up, without resorting to mere speculation.  

Given the results of the February 2000 report from Dr. Ferrer showing limitation of extension to 10 degrees, as well as the November 1999 and March 2004 VA examination reports, and the February 2000 VA treatment entry, which all reflect extension limited to at least 5 degrees, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a separate 10 percent rating for status post arthrotomies of the right knee (based on limitation of extension) for the period prior to March 21, 2007, under Diagnostic Code 5261.  The Board observes, as discussed above, that the RO has already assigned a separate 10 percent rating for status post arthrotomies of the right knee (based on limitation of extension) for the period since March 21, 2007.  The Board notes that even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that right knee extension is limited to the degree required for a 20 percent rating under the limitation of motion codes prior to March 21, 2007.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's status post arthrotomies of the right knee, alone for the period prior to March 21, 2007, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the reasons set forth above, a separate 10 percent rating, and no more, is warranted for the Veteran's service-connected status post arthrotomies of the right knee for the period prior to March 21, 2007.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




II.  Subluxation of the Left Knee

The Board notes that precedent opinions from the VA General Counsel permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The RO has rated the Veteran's service-connected subluxation of the left knee as 10 percent disabling under Diagnostic Code 5257 for the period since June 1, 2009.  The Board observes that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran contends that he is entitled to a 10 percent rating for subluxation of the left knee for the period from October 22, 1999 (date of his claim) to May 31, 2009.  He specifically reports that he has had instability in his left knee from 1999 to the present and that his left knee would give out on numerous occasions.  

The Board observes that a November 1999 VA orthopedic examination report notes that the Veteran denied that he had problems with his knees giving way.  The examiner reported that the Anterior Drawer signs were negative for both of the Veteran's knees.  The examiner also indicated that the Veteran's lateral and medial stability was within normal limits for both knees.  A February 2000 report from Dr. Ferrer, and a February 2000 VA treatment entry, both reflect that there was no laxity of the Veteran's left knee.  A March 2002 report from Jackson Bone and Joint Clinic, LLP, indicates that the Veteran stated that he had a history of dislocating his kneecap on both sides, once or twice.  It is unclear if the Veteran was referring to both knees, or just to his right knee.  

Additionally, a March 2005 VA orthopedic examination report notes that the Veteran reported that his left knee would give way occasionally.  The Veteran stated that he wore a brace on both knees night and day.  The examiner reported that the Veteran had no (left) patellar instability and that his collateral ligaments were stable to varus and valgus stress in extension and 30 degrees of flexion.  The examiner indicated that the anterior Drawer test, the posterior Drawer test, and the Lachman's test were all negative.  

The Board further notes that a March 2007 VA orthopedic examination report reflects that the Veteran reported that he did not have any dislocation or subluxation of the left patella.  The examiner reported that there was no instability to the medial, lateral, anterior, and posterior ligamentous testing in either knee.  The examiner stated that the entire quadriceps mechanism of the right knee was a little lax, and that such was less in the left knee.  A subsequent October 2008 VA treatment entry notes that the Veteran reported that his left knee symptoms included giving way of the left knee.  It was noted that the Veteran used a brace on both knees and that he also used a cane.  A February 2009 VA treatment report indicates that a MRI study of the Veteran's left knee was suggestive of a posterior horn and lateral meniscus tear.  The examiner reported that that there was no laxity or vargus/valgus stress of the Veteran's left knee and that the anterior and posterior Drawer sings were negative.  The assessment was bilateral knee arthritis, with a possible left lateral meniscus tear.  

The Board observes that the medical evidence of record for the period from October 22, 1999, to June 1, 2009, fails to show any objective evidence of instability of the Veteran's left knee.  The Board notes, however, that the Veteran reported complaints of giving way of his left knee on several occasions, including pursuant to the May 2005 VA orthopedic examination report and the October 2008 VA treatment entry.  The Veteran also reported that he required a knee brace for his left knee on numerous occasions.  Further, the Board notes that a February 2009 VA treatment entry noted that an MRI study of the Veteran's left knee was suggestive of a posterior horn and lateral meniscus tear.  The Board finds that the Veteran's statements in regard in regard to his left knee giving way are credible.  Given the above evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for subluxation of the left knee for the period from October 22, 1999, to May 31, 2009.  The Board cannot conclude that subluxation of the Veteran's left knee was solely shown on the date of the June 1, 2009 VA orthopedic examination.  In addressing whether the Veteran is entitled to a rating higher than 10 percent for the period from October 22, 1999 to May 31, 2009, the Board finds that he is not, as all the examination reports and treatment reports fail to show moderate instability as required for a separate 20 percent rating under Diagnostic Code 5257.  

This is an initial rating case.  The Board finds that there are no distinct periods of time, for the period from October 22, 1999, to May 31, 2009, during which the Veteran's subluxation of the left knee has been more than 10 percent disabling for slight instability of the left knee.  Fenderson, supra.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's subluxation of the left knee, alone for the period from October 22, 1999, to May 31, 2009, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).  

Thus, a separate initial 10 percent rating, and no more, is warranted for the Veteran's service-connected subluxation of the left knee for the period from October 22, 1999, to May 31, 2009.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  










ORDER

A separate 10 percent rating for status post arthrotomies of the right knee for the period prior to March 21, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A separate initial rating of 10 percent for subluxation of the left knee for the period from October 22, 1999, to May 31, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The other issues on appeal are entitlement to an increase in a 20 percent rating for chondromalacia of the right patella; entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee; entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, with degenerative arthritis; entitlement to an increase in a 10 percent rating for postoperative residuals of a right inguinal hernia; and entitlement to an increase in a 10 percent rating for ilioinguinal nerve entrapment.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA orthopedic examination in June 2009.  The impression was service-connected chondromalacia of the right knee status post arthrotomy times two, with degenerative joint disease, and recurrent lateral patella subluxation/dislocation, and chondromalacia, degenerative joint disease, and posterior horn lateral meniscus tear of the left knee with recurrent lateral patella subluxation.  

Additionally, the Veteran was afforded a VA intestines examination in May 2009.  The diagnosis was status post right inguinal hernia repair with a stable scar. 

In May 2009, the Veteran was also afforded a VA neurological examination.  The assessment was moderate, incomplete sensory loss in the ilioinguinal nerve.  

The Board notes that the Veteran has received treatment for his service-connected chondromalacia of the right patella; degenerative joint disease of the right knee; chondromalacia of the left knee, with degenerative arthritis; postoperative residuals of a right inguinal hernia; and ilioinguinal nerve entrapment subsequent to the May 2009 VA intestines and neurological examinations and the June 2009 VA orthopedic examination.  

For example, a May 2010 VA treatment entry notes that the Veteran was seen for aggravation of his (right and left) knee pain with swelling of the knees for the previous three weeks.  The Veteran reported that his left knee was worse than his right knee and that he rated his pain as an eight to nine out of ten.  The examiner reported that the Veteran had edema in both knees and limited range of motion due to pain.  The impression included knee arthralgia.  

A June 2010 VA treatment entry notes that the Veteran was seen for right inguinal pain, likely from nerve entrapment.  The assessment included chronic right inguinal pain likely due to nerve entrapment after right inguinal hernia repairs.  

Another June 2010 VA treatment entry indicates that the Veteran was seen for bilateral severe knee pain.  The Veteran reported that he had difficulty walking, that he had instability of his knees, and that he used a cane.  He also stated that he was having increasing trouble with falling.  The diagnosis was bilateral valgus arthrosis.  

The Board observes that the above evidence clearly raises a question as to the current severity of the Veteran's service-connected chondromalacia of the right patella; degenerative joint disease of the right knee; chondromalacia of the left knee, with degenerative arthritis; postoperative residuals of a right inguinal hernia; and ilioinguinal nerve entrapment.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his chondromalacia of the right patella; degenerative joint disease of the right knee; chondromalacia of the left knee, with degenerative arthritis; postoperative residuals of a right inguinal hernia; and his ilioinguinal nerve entrapment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee and left knee problems, as well as for his postoperative residuals of a right inguinal hernia and ilioinguinal nerve entrapment since September 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically VA treatment records since September 2010 should also be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected chondromalacia of the right patella; degenerative joint disease of the right knee; and chondromalacia of the left knee, with degenerative arthritis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee and left knee disabilities should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities and provide diagnoses of any pathology found.  

In examining the right knee and left knee disabilities, the examiner should document any limitation of motion (in degrees) of the Veteran's right knee and left knee, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examination should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee and left knee disabilities include recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and left knee are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint(s) exhibit(s) weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected postoperative residuals of a right inguinal hernia.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the Veteran's postoperative residuals of a right inguinal hernia should be described in detail, including all information necessary for rating the condition under Diagnostic Code 7338.  

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected ilioinguinal nerve entrapment.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the Veteran's ilioinguinal nerve entrapment should be described in detail, including all information necessary for rating the condition under Diagnostic Code 8530.  

5.  Thereafter, review the Veteran's claims for entitlement to an increase in a 20 percent rating for chondromalacia of the right patella; entitlement to an increase in a 10 percent rating for degenerative joint disease of the right knee; entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee, with degenerative arthritis; entitlement to an increase in a 10 percent rating for postoperative residuals of a right inguinal hernia; and for entitlement to an increase in a 10 percent rating for ilioinguinal nerve entrapment.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


